
	

113 SRES 106 ATS: Commending rehabilitation counselors and supporting the goals and ideals of National Rehabilitation Counselors Appreciation Day.
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 106
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Casey (for himself
			 and Mr. Chambliss) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending rehabilitation counselors and supporting the
		  goals and ideals of National Rehabilitation Counselors Appreciation
		  Day.
	
	
		Whereas rehabilitation counselors conduct assessments,
			 provide counseling, support families, and plan and implement rehabilitation
			 programs for individuals in need of rehabilitation;
		Whereas the purpose of professional organizations for
			 rehabilitation counseling and education is to promote the improvement of
			 rehabilitation services available to individuals with disabilities through
			 quality education for counselors and rehabilitation research;
		Whereas various professional organizations have vigorously
			 advocated up-to-date education and training and the maintenance of professional
			 standards in the field of rehabilitation counseling and education,
			 including—
			(1)the National
			 Rehabilitation Association;
			(2)the
			 Rehabilitation Counselors and Educators Association;
			(3)the National
			 Council on Rehabilitation Education;
			(4)the National
			 Rehabilitation Counseling Association;
			(5)the American
			 Rehabilitation Counseling Association;
			(6)the Commission on
			 Rehabilitation Counselor Certification;
			(7)the Council of
			 State Administrators of Vocational Rehabilitation; and
			(8)the Council on
			 Rehabilitation Education;
			Whereas, on March 22, 1983, Martha Walker of Kent State
			 University, who was President of the National Council on Rehabilitation
			 Education, testified before the Subcommittee on Select Education of the
			 Committee on Education and Labor of the House of Representatives, and was
			 instrumental in bringing the need for qualified rehabilitation counselors to
			 the attention of Congress;
		Whereas the efforts of Martha Walker led to the enactment
			 of laws that require rehabilitation counselors to have proper credentials, in
			 order to provide a higher quality of service to those in need of
			 rehabilitation; and
		Whereas March 22 is National Rehabilitation Counselors
			 Appreciation Day: Now, therefore, be it
		
	
		That the Senate—
			(1)commends—
				(A)rehabilitation
			 counselors, for the dedication and hard work rehabilitation counselors provide
			 to individuals in need of rehabilitation; and
				(B)professional
			 organizations, for the efforts professional organizations have made to assist
			 those who require rehabilitation; and
				(2)supports the
			 goals and ideals of National Rehabilitation Counselors Appreciation Day.
			
